Citation Nr: 1625493	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-28 883A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating for polymorphic light eruption syndrome, presently rated as 10 percent disabling.

2. Entitlement to an increased disability rating for intermittent occipital headaches, presently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for reflex sympathetic dystrophy of the right lower extremity, presently rated as 10 percent disabling.

4. Entitlement to service connection for muscle aches, to include as secondary to a skin condition.

5. Entitlement to service connection for depression, to include as secondary to a skin condition.

6. Entitlement to service connection for memory loss, to include as secondary to a skin condition.

7. Entitlement to service connection for difficulty urinating, to include as secondary to a skin condition.

8. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for a sciatic condition of the left leg.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal has since been assumed by the RO in Winston-Salem, North Carolina.  

In his November 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire to appear in a hearing before a Veterans Law Judge via live videoconference.  In a statement submitted to the RO in May 2016, the Veteran withdrew his requests for a hearing.  Accordingly, the request for a hearing is withdrawn and the Board will consider the claims on appeal based on all evidence of record.  

The Veteran has been service connected since October 1, 2001 for a skin disorder evaluated as polymorphic light eruption syndrome.  In his September 28, 2009, claim, he explicitly sought service connection for a separate skin condition, identified as herpes simplex.  The RO interpreted this to be a claim for an increased disability rating for polymorphic light eruption syndrome and adjudicated the claim as such.  However, the Veteran has consistently asserted that herpes simplex is a separate condition for which he seeks service connection, and medical evidence of record would indicate that it is, in fact, a separate diagnosis.  To date, that service-connection claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for polymorphic light eruption syndrome and reflex sympathetic dystrophy; entitlement to service connection for muscle aches, depression, memory loss and difficulty urinating; and whether new and material evidence has been submitted to reopen a service connection claim for a left lower extremity sciatic condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's intermittent occipital headaches have resulted in characteristic prostrating attacks occurring on an average of once a month over several months, although not rising to the level of prolonged attacks, and not resulting in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for intermittent occipital headaches have been met from the date of the claim for increase.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October and November 2011.  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's medical treatment records, service treatment records, VA examination report, and lay statements from the Veteran and several acquaintances.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA examination in connection with his claims in April 2010.  Although the Board has found that examination was inadequate for it to rely upon in adjudicating the increased rating claims for reflex sympathetic dystrophy of the right lower extremity and polymorphic light eruption syndrome, as discussed below, with regard to the issue of an increased disability rating for intermittent occipital headaches, the Board finds that the examination was adequate and the Veteran has not indicated that his condition has worsened since that examination took place.  Rather, the Veteran has asserted that that examination was adequate and provided sufficient evidence to grant a higher rating.  See November 2011 statement with substantive appeal.  Therefore the Board may proceed in adjudicating that claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995) (stating that an additional examination only needs be ordered when a claimant has asserted that the severity of a disability has increased since the most recent VA examination); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a medical opinion will be considered adequate when it is based upon the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one).

II. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's intermittent occipital headaches are presently rated by analogy as 
10 percent disabling under Diagnostic Code 8100, which compensates for migraine headaches.  Under Diagnostic Code 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 
30 percent disabling.  Headaches with prostrating attacks averaging once in 
2 months over the prior several months are rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

The evidence of record shows that in April 2010, the Veteran was afforded a VA examination in connection with his increased rating claim.  The Veteran was found to have active intermittent occipital headaches.  The Veteran reported experiencing the condition for over 20 years.  Headaches occurred at the back of the head, as well as in the front, behind the eyes.  Headaches occurred on average 6 times per week lasting for up to 4 hours.  Symptoms included watery eyes and large amounts of pain behind the eyes.  When headaches occur, the Veteran is required to stay in bed, unable to do anything.  He reported that approximately once every couple of weeks, his headaches resulted in him not being able to go to his workplace that day.  Treatment for the Veteran's headaches included Fiorinal and Motrin.

The Veteran, in a statement submitted with his VA Form 9, asserted that the April 2010 VA examination showed that his intermitted occipital headaches had worsened in relation to frequency, length, and severity, and therefore a 30 percent disability rating should be assigned.  The Board agrees.

Particularly, the Board notes that the April 2010 examination described headaches occurring more frequently than just once every 2 months.  Prostrating attacks, requiring the Veteran to remain in bed and missing work occurred every several weeks.  At the very least, this is more frequent and severe than the type of headaches described in the Diagnostic Code as warranting a 10 percent disability rating.  As such, a 30 percent rating should be assigned from the date of the claim for an increase.

The Board has considered whether the Veteran's headaches are of such a severity that a 50 percent disability rating is appropriate under the Diagnostic Code, but finds that they are not.  As noted above, a 50 percent rating for headaches is warranted when the evidence shows very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In Pierce v. Principi, the CAVC held that where the Board declined to award a 50% disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3, § 4.7, and § 4.21, the Board committed error.  18 Vet. App. 440, 445 (2004).  In Pierce, the CAVC noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Id. at 444-45.  The CAVC observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  Id. at 446.  Indeed, the CAVC reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 
50 percent rating.  Id.  Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability.  Id.

Here, the Board notes that the headaches described are not prolonged, in that they do not last longer than several hours at most.  See April 2010 VA examination report.  While the Veteran noted that at least one headache every couple of weeks would cause him not to go to his workplace that day, he noted that his headaches do impact his functional ability "to a certain extent."  Id.  The Board notes that the relevant evidence weighs against finding that the Veteran has experienced had that are capable of producing severe economic inadaptability as a result of his headaches.  Indeed, the current 30 percent rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from his service-connected headaches.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  Accordingly, a 50 percent rating is not supported by the record.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the Board is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veteran's headache disability are addressed by the criteria found in the rating schedule.  The Veteran's reported symptoms include pain, prostrating attacks, and issues with missed work.  This is consistent with the Diagnostic Code 8100 pertaining to headaches.  Therefore, the first prong of the Thun test is not satisfied as the schedular criteria adequate describe and compensate the Veteran for the signs and symptoms related to his service-connected headaches.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Although the Veteran is service connected for various other disabilities, there is no evidence of record that his service-connected disabilities have worsened his headache disability at any point that it would require such consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (requiring the Board to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In sum, the Board finds that the Veteran's intermittent occipital headaches are more nearly approximated by characteristic prostrating attacks occurring more frequently than once every two months over the prior months, but not rising to the frequency or prolonged nature, or severe economic inadaptability that would give rise to a 
50 percent rating.    

ORDER

Entitlement to a 30 percent disability rating for intermitted occipital headaches is granted from the date of the claim for increase.  


REMAND

In May 2010, the AOJ issued a rating decision in which it denied service connection for muscle aches, depression, memory loss and difficulty urinating, and declined to reopen a claim of service connection for a left lower extremity sciatic condition based on a lack of new and material evidence.  In April 2011, the Veteran submitted a Notice of Disagreement with these denials.  He stated, "Other medical problems you listed as not service connected on page 1 of your last decision letter [dated May 17, 2010] are clearly secondary symptoms of my service connected conditions."  To date, the AOJ has yet to issue a Statement of the Case in connection with these claims.  

The Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  Thus, the Board finds that a remand is necessary for the AOJ to issue a statement of the case.  Id.  

Concerning the claim for an increased disability rating for reflex sympathetic dystrophy of the right lower extremity, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See VAOPGCPREC 11-95.  

In this case, the Veteran was afforded a VA examination in April 2010 which found motor function within normal limits and decreased sensation in the right posterior thigh, calf, and foot.  Reflexes and motor power were normal.  However, in November 2011, the Veteran submitted a statement attached to his VA Form 9 which indicated worsening symptoms such as foot drop and muscle atrophy.  Thus, in consideration of this reported worsening, the Board will remand this issue so that a new VA examination may be conducted to fully assess the present state of the Veteran's right lower extremity disability.  

Finally, concerning the claim for an increased disability rating for polymorphic light eruption syndrome, the Board finds that the April 2010 examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions,"  Stefl, 
21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two,"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In this case, the Board has referred the issue of entitlement to service connection for herpes simplex to the AOJ for initial consideration.  While the April 2010 VA examination found separate diagnoses of herpes simplex and polymorphic light eruption syndrome, the Board finds that its description of the diagnosed polymorphic light eruption syndrome to be inadequate.  Particularly, when discussing the Veteran's history of skin conditions, it gives two separate and distinct histories for herpes simplex, but none for the condition on appeal, and the Board is unable to determine if either description was meant to apply to the polymorphic light eruption syndrome, and if so, which.  Further, the examiner concluded that the Veteran's polymorphic light eruption syndrome is asymptomatic, but does not address whether that asymptomatology is the result of the Veteran taking systemic Antiviral and/or corticosteroid medications as noted in his medical history.  Ultimately, the examination report does not address whether the Veteran's polymorphic light eruption syndrome can be effectively separated in terms of symptomatology, from his diagnosed herpes simplex, and if so, provide an adequate description of how that condition affects the Veteran and how it is treated.  Accordingly, the Board finds that a new VA examination should be conducted.    

Accordingly, the case is REMANDED for the following actions:

1. Furnish a statement of the case to the Veteran addressing the issues of entitlement to service connection for muscle aches, depression, memory loss and difficulty urinating, and whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a left lower extremity sciatic condition.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

2. Schedule the Veteran for a VA examination to assess the present severity of his service-connected reflex sympathic dystrophy of the lower right extremity.  The complete file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  

3. Schedule the Veteran for a new VA examination to assess the present severity of his service-connected polymorphic light eruption syndrome.  The complete file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file, to include relevant private records, please address the following:

(a) Identify all current skin diagnoses.  In identifying all current skin diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For all relevant diagnoses, discuss whether there is any clinical association between the various diagnoses, and state whether the signs and symptoms attributable to each diagnosis may be differentiated from those associated with the service-connected skin disorder (previously evaluated as polymorphic light eruption syndrome).  If the manifestations cannot clearly be distinguished from the service-connected disability, the examiner should so state.  

(c) Address the Veteran's history of skin disorder(s), including the history he relayed at the April 2010 VA examination.  For the period currently on appeal (October 2009 to the present), has the Veteran had systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period?  If the answer to this question is "yes", please state why and for why skin diagnosis.  If it is not possible to determine whether these symptoms are solely attributable to the service-connected skin disorder (vs. herpes simplex vs. another skin disorder), so state.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

4. Thereafter, readjudicate the issues on appeal in light of the above ordered development and in consideration of all evidence of record.  If any benefit sought on remand is not granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


